EXHIBIT 99.1 The Bezeq Era Investors presentation, November 2013 2 Forward-Looking Statement This presentation contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are statements that are not historical facts and may include financial projections and estimates and their underlying assumptions, statements regarding plans, objectives and expectations with respect to future operations, products and services, and statements regarding future performance. These statements are only predictions based on our current expectations and projections about future events. There are important factors that could cause our actual results, level of activity, performance or achievements to differ materially from the results, level of activity, performance or achievements expressed or implied by the forward-looking statements. Those factors include the factors indicated in our filings with the Securities and Exchange Commission (SEC). For more details, refer to our SEC filings and the amendments thereto, including our Annual Report on Form 20-F and Current Reports on Form 6-K. We undertake no obligation to update forward-looking statements to reflect subsequent occurring events or circumstances, or to changes in our expectations, except as may be required by law. BCOM’s Profile 3 §B Communications Ltd. (TASE and Nasdaq: “BCOM”) is a telecommunications-oriented holding company which is a subsidiary of Internet Gold. §BCOM holds the controlling interest (approximately 30.95%) in Bezeq, The Israel Telecommunication Corp. (“Bezeq”), Israel’s largest telecommunications provider (TASE: BZEQ). §As of September 30, 2013 BCOM’s NAV(*) is NIS 2.8 billion and its market cap is NIS 2 billion. As of November 7, 2013 BCOM’s NAV(*) is NIS 2.8 billion and its market cap. is 2.2 billion. §BCOM decreased its debt from NIS 5.3 billion as of the date it acquired its controlling interest in Bezeq (in April 2010) to just NIS 2.7 billion as of September 30, 2013. §On November 7, 2013 BCOM declared its first ever cash dividend in the amount of NIS 102 million. (*) NAV is defined as value of BCOM's shares according to Bezeq market cap less BCOM's net debt, based on Bezeq stock price as of September 30, 2013 4 4 •Founded in 1979 •One of Israel’s largest holding companies with a strong presence in Israel and a growing international presence •Owned by Shaul Elovitch, Chairman of the Board of Directors (80% ownership) and Yossef Elovitch, Director (20%ownership) •Solid financial base and strategic partnerships ensure the strong backing necessary to accelerate growth •Diversified portfolio with investments in telecommunications, media, real estate, consumer electronics and financial services YES - D.B.S. Satellite Services (1998) Ltd. Walla Shops Space Communications Ltd. Satcom Sys Ltd. Satlink Communications Ltd. Traded on TASE « « Traded on NASDAQ Internet Gold Golden Lines Ltd. Bezeq B Communications Pelephone Bezeq International Bezeq On-Line Telecom Services Media Satellite Services Telecom Consumer Electronic Products Eurocom Cellular Communications (Nokia) Eurocom Digital Communications (Panasonic) D.M. Engineering Ltd. Eurocom Communications « Walla « Eurocom Real Estate Ltd. E.G.R.E. Ltd. Real Estate « Enlight energy Ltd. Eurocom Capital Finance Ltd. Pilat Media Global Plc. Investments & Finance Pointer Telocation « EITAG Ltd. Eurocom Group Overview Traded on TASE and AIM « 5 Eurocom: Israel’s Largest CommunicationsFootprint Proven capabilities in: •Strategy creation & strategic planning •Marketing & brand development •Operational & financial management •Management of mergers & acquisitions •Creation of partnerships •Capital raising: 11 major transactions •2 IPOs - IGLD and BCOM •10 bond issues Doron Turgeman
